Citation Nr: 0626130	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for claimed status post 
resection, distal clavicle with impingement syndrome, left 
shoulder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his July 2004 Substantive Appeal.  He withdrew 
his request in March 2006.  See 38 C.F.R. § 20.702(e) (2005).  

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In May 2006, prior to the promulgation of a decision, the 
Board received notification of the veteran's intent to 
withdraw his appeal as to the claim of service connection for 
degenerative joint disease of the lumbar spine from appellate 
consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of service connection for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

The veteran has notified the Board that he wished to withdraw 
his appeal as to the claim of service connection for 
degenerative changes of the lumbar spine in May 2006 before a 
final decision was promulgated by the Board.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this matter.  

Accordingly, given this action by the veteran the Board does 
not have jurisdiction to review the appeal further as to this 
issue.  


ORDER

The appeal as to the claim of service connection for 
degenerative joint disease of the lumbar spine is dismissed.  


REMAND

The veteran also seeks service connection for a left shoulder 
disorder.  The Board is aware that, during service, the 
veteran was seen in April 1965 for a left shoulder condition.  
Subsequent service medical records are silent to any left 
shoulder condition.  

During his October 2004 VA examination, the veteran reported 
bilateral shoulder pain since the 1960's.  Upon examination 
the veteran was diagnosed with status post resection distal 
clavicle bilateral shoulders and impingement syndrome both 
shoulders.  The VA examiner opined that his right shoulder 
condition was related to the veteran's period of active 
service, but did not give an opinion as to the left shoulder 
condition.  

During the October 2004 VA examination, the veteran also 
reported that in 1992 he underwent excision of the distal 
left and right clavicle due to impingement.  The records of 
that treatment have not been associated with the claims 
folder.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed left 
shoulder disability since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed left 
shoulder disability.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings, the examiner 
should opine as to whether the veteran 
has a current left shoulder disability 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) is due 
to disease or injury manifested during 
his period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for left shoulder 
disability should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
RO for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


